DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
Claims 1-11, 21-30 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 04/19/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Powderly et al. [Powderly, US 20180314416].
As to claim 1. Foster discloses A method, comprising:
identifying, by a host device, device 110, [fig. 1], a first remote device based on received signals, [0040], wherein the received signals include a location signal that indicates a location of the first remote device relative to the host device, [0045, 0048] and a device type for the first remote device, [0047];
obtaining an image of an environment around the host device, [0049, 0098];
analyzing the image of the environment to identify visible devices that can be seen in the image of the environment using an object detection model that is configured to detect the presence and device types of the visible devices in the image of the environment, [0049, 0096, 0103];
identifying a portion of the image as a search area of the image based on the location signal from the first remote device, [0050, 052] devices in the direction of the device 112 are searched to identify the device; and
matching a first visible device from the visible devices to the first remote device based on presence of the first visible device within the search area of the image, [0050, 0052, 0103] wherein the search area is the visible portion of the image in the direction the picture is being taken as the system identifies devices in the visible range of the camera, based further on comparison of the device type for the first remote device to a device type for the first visible device, [0080, 0083, 0103] wherein device is identified based on the device type, described as resource class. 
Foster fails to disclose that the matching is based further on a machine recognizable indicator that is output by the first visible device.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

claim 2. Foster discloses The method of claim 1, further comprising pairing the first remote device with the host device is performed in response to a user input from a user, [0101]; and controlling a function of the first remote device using the host device subsequent to pairing the first remote device with the host device, [0053] host device is connected/paired with a printer, and [0101] allow communication; wherein [0040] the host device is a laptop and [0041] device 112 includes printer and appliances, a laptop connected to a printer can print on the printer.

As to claim 3. Foster discloses The method of claim 2, wherein the user input indicates an intention to pair the host device with the first remote device by including a device type indication that corresponds to the device type of the first remote device, [0101, 0102].

As to claim 4. Foster discloses The method of claim 2, wherein the images of the environment around the host device are captured using an imaging device that is associated with the host device, [0103], and the user input indicates an intention to pair the host device with the first remote device based on a view angle of the imaging device, [0102].

As to claim 5. Foster discloses The method of claim 2, wherein the user input includes a verbal command that is spoken by the user, [0090].

As to claim 6. Foster discloses The method of claim 1, wherein matching the first visible device to the first remote device includes excluding a second remote device as a potential match to the first visible device based on a difference between a location of the first visible device and a location of the second remote device, [0052, 0103] objects determined based on direction and ranging.

As to claim 7. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes content that is output for display on a screen of the first remote device and the host device analyzes the content to match the first visible device to the first remote device further based on the machine recognizable indicator.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 8. Foster fails to disclose The method of claim 7, wherein the content is predetermined content.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.


As to claim 9. Foster fails to disclose The method of claim 7, wherein the first remote device transmits a screenshot showing the content to the host device and the host device compares the screenshot to the image of the environment to match the first visible device to the first remote device further based on the machine recognizable indicator.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 10. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes visible illumination.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing.


As to claim 11. Foster fails to disclose The method of claim 1, wherein the machine recognizable indicator includes infrared illumination.
Powderly teaches a system to allow for pairing of two devices by using an identifier displayed on the screen of the first device to be captured and identified using the second device, [0317]; wherein the wearable device can capture and analyze a pattern displayed on a screen of a smartwatch to identify the smart watch before pairing; wherein [0153] the light source can be in the non-visible spectrum.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Foster with that of Powderly so that the identification can be random.

As to claim 21. Foster discloses A non-transitory computer-readable storage device, memory 212, including program instructions, operating system 224, program module 222, executable by one or more processors, processing subsystem 210, [fig. 2], that, when executed, cause the one or more processors to perform operations, [0062], the operations comprising: the rest of the limitations are rejected using the same reasoning and prior arts as to that of claim 1.

As to claim 26 is rejected using the same reasoning and prior arts as to that of claim 21.

As to claims 22-25 are rejected using the same reasoning and prior arts as to that of claims 2, 4, 6, 7, respectively.

As to claims 27-30 are rejected using the same reasoning and prior arts as to that of claims 2, 4, 6, 7, respectively.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
Argument 1: Applicant submits that the fact that the physical device 112 may be visible to the wireless communication device 110 cannot reasonably be interpreted as a disclosure of image analysis by the wireless communication device in the manner claimed as a person of ordinary skill in the art would not understand this statement to disclose this feature.
Response 1: In response to applicant's argument that the prior art teaches additional implementations (in addition to the features in the clam) including identifying devices visible to the camera in addition to identifying devices that are not visible to the camera, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Argument 2: The Office Action mailed on 01/19/2021 do not include a rejection for the newly amended limitations.
Response 2: The Office Action is amended to reject the newly amended limitations as detailed above.

Argument 3: Applicant does not understand the relevance of paragraph 52 of Foster to the Office Action's finding of disclosure of "the search area of the images is determined based on the location for the first remote device.", and "matching... based on presence of the first visible device within the search area of the image."
Response 3: [0052] of Foster teaches "images may be displayed on wireless communication device 110 along with indicators that represent objects (such as physical device 112) when wireless communication device 110 is facing the direction of physical device 112, so that wireless communication device 110 appears transparent to the user. Note that the indicators may be positioned in the images at their locations in environment 108." The teaching indicates that the search to identify the device is done when based on the relative location of the device as described as “when wireless communication device 110 is facing the direction of physical device 112” in [0052]; and wherein the indicators are used to match the device when the device is present in the image (search area).

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688